Citation Nr: 1228416	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for ocular histoplasmosis with macular lesions of both eyes (claimed as loss of vision).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1958 to March 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

During the current appeal, and specifically in June 2012, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and who is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  In the August 2010 rating decision, the RO reopened the claims seeking service connection for ocular histoplasmosis with macular lesions of both eyes and denied the underlying service connection claim on the merits.  Regardless of the RO's decision, to establish jurisdiction over this matter, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for ocular histoplasmosis with macular lesions of both eyes.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A November 1985 Board decision denied service connection for ocular histoplasmosis on the basis that the Veteran was not shown to have a current disability that was incurred in, or causally or etiologically related to his military service.  

2.  The evidence received since the November 1985 Board decision, by itself or in conjunction with previously considered evidence, raises a reasonable possibility of substantiating the claim for service connection for ocular histoplasmosis with macular lesions in both eyes.  

3.  Competent evidence of record establishes that the Veteran's ocular histoplasmosis with macular lesions in both eyes developed as a result of his exposure to certain types of organisms in service.  


CONCLUSIONS OF LAW

1.  The November 1985 Board decision which denied service connection for ocular histoplasmosis is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.303, 20.1100 (2011).  

2.  The evidence received subsequent to the November 1985 Board decision is new and material, and the previously denied claim for service connection for ocular histoplasmosis is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, the ocular histoplasmosis with macular lesions in both eyes was incurred during his period of active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's previously denied claim for service connection for ocular histoplasmosis with macular lesions of both eyes and is granting the underlying claim for service connection for this disability.  Any defect in the notice letter-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-in this appeal cannot be prejudicial to him because the Board is granting his appeal in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material (as well as service connection) evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Claim to Reopen

The Veteran contends that his current bilateral eye condition developed as a result of his exposure to fowl droppings while cleaning out deserted barracks during his period of service.  In this regard, the Board notes that further review of the claims folder indicates that service connection for histoplasmosis was denied by the Board in a decision dated in November 1985.  Notice of this denial was provided to the Veteran, and the Board's decision in the matter is final. See 38 U.S.C.A. §§ 7103(a), 7104(b); 38 C.F.R. §§ 20.1100.  The Veteran filed an application to reopen his claim seeking service connection for loss of vision in November 2009.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the November 1985 Board decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted, the Veteran's claim for service connection for histoplasmosis was last previously considered and denied in the November 1985 decision.  Specifically, at that time, the Board concluded that the evidence of record did not show that such a condition was incurred in, or aggravated by the Veteran's military service.  The evidence associated with the Veteran's claims file at the time of the November 1985 Board decision includes, but is not limited to, the Veteran's DD Form 214; his service treatment records; copies of his personnel records; medical journal articles pertaining to histoplasmosis; treatment records issued by the Veteran's private physician D.T., M.D., dated from October 1974 to August 1976; a September 1981 letter issued by the Veteran's private physician, E.F., M.D.; an October 1981 letter issued by the Veteran's private physicians D.L., M.D., the transcript of the September 1984 personal hearing; an April 1985 letter from the Veteran's private physician B.B., M.D., which included a receipt of the dates and times the Veteran visited his office; a cassette recording of the Veteran's September 1985 Board hearing; and statements provided by the Veteran and his wife in support of his claim.  

The Veteran's service treatment records reflect that he was treated for, and diagnosed with, tonsillitis, pharyngitis and bronchitis throughout his period of service.  Private treatment records issued by the Dr. T. indicate that the Veteran began seeking treatment for his bilateral eye condition in March 1975.  Several notations dated in April 1974 and September 1975 reflect findings of a macular lesion as well as a macular hemorrhage of the left eye.  

In the September 1981 letter, Dr. F. observed that the Veteran had a visual acuity of 20/400 in the right eye, and was able to count fingers at six feet in the left eye.  Based on his evaluation of the Veteran, Dr. F. diagnosed the Veteran with ocular histoplasmosis with macular lesions in both eyes.  In a letter dated in October 1981, Dr. L. noted that the Veteran had a positive history of bilateral histoplasmosis, and determined that the fundus examination showed "bilateral large, presumed, ocular histoplasmosis, mature discaform scars in each eye."  According to Dr. L., neither of these areas were treatable, and the Veteran was near the end stage of this disease.  Dr. L. concluded that the Veteran had "irrevocable, advanced, loss of vision, in the 20/400 to 20/800 range in each eye" and "must be considered legally blind in all respects."  

The evidence associated with the claims file subsequent to the November 1985 Board decision includes, but is not limited to, the Veteran's November 2009 claim to reopen the previously denied issue of entitlement to service connection for ocular histoplasmosis with macular lesions, OU; an Ophthalmic Photography Report issued by S.F., M.D. and dated in March 1981; internet medical articles pertaining to the signs, symptoms and cause behind histoplasmosis; private medical records from the Eye Centers of Tennessee, dated in August 2009; VA treatment records dated from July 1971 to November 1982 and from August 2009 to May 2011;a November 2010 private medical opinion issued by K.B., M.D.; an August 2011 private medical opinion issued by Dr. L; the June 2012 hearing transcript; and the Veteran's own lay assertions.  

In his November 2009 statement, the Veteran recounted some of his experiences in service, and indicated how his platoon was chosen as the 'advanced party' to clean and disinfect old barracks so they could move into them.  The Veteran described how these barracks were infested with birds and pigeons, and the barracks themselves were filled with bird droppings.  According to the Veteran, three days after cleaning these barracks, he was admitted to the hospital for fifteen days with symptoms of coughing, a fever, and congestion and was prescribed with Penicillin injections until he experienced a severe allergic reaction to the medication.  The Veteran further added that, within a six month period, he was admitted to the hospital several times for bronchitis and pharyngitis.  According to the Veteran, he started to experience blurred and double vision prior to his final discharge from the military.  

In the November 2010 letter, Dr. K.B. described some of the Veteran's in-service experiences and noted that he was initially treated for lung problems and began experiencing vision problems soon thereafter.  Dr. K.B. acknowledged the Veteran's diagnosis of histoplasmosis, and attributed his vision problems to this diagnosis.  According to Dr. K.B., "[i]t is reasonable to consider that this problem can be related back to his service."  

In the August 2011 letter, Dr. L. took note of the Veteran's treatment for respiratory problems in service.  Dr. L. also discussed the Veteran's post-service medical history, and described how the Veteran's eye problems really began to escalate and worsen after service.  According to Dr. L., histoplasmosis is carried through bird droppings and dusty conditions, and given the Veteran's pulmonary symptoms which were commensurate with histoplasmosis, "this lay[ed] down the groundwork for a future exposure to the histoplasmosis organism and its pathology."  Dr. L. further explained that with certain people, the antigen antibody effect of histoplasmosis has several sequelae later in life if they are re-exposed to the histoplasmosis organism.  Dr. L. admitted to seeing numerous cases of patients in the thirty to fifty age range, who have histoplasmosis maculopathy after being re-exposed to histoplasmosis organisms, through activities such as antique shopping, caving or spelunking, or cleaning out barns or chicken houses.  Upon evaluating the Veteran's eyes, Dr. L. described large bilateral macular scars with peripapillary atrophy that are " very indicative of histoplasmosis maculopathy which accounts for his loss of central vision."  According to Dr. L, the Veteran's initial exposure to the bird droppings and histoplasmosis organisms set the stage for the later recurrence of this antigen antibody reaction that later in life predisposed him to have severe bilateral maculopathy.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the November 1985 Board decision.  After reviewing the record, the Board finds that the additional evidence received since the final November 1985 Board decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  The Board also finds the November 2010 and August 2011 medical opinions which allude to a possible etiological relationship between the Veteran's current vision loss and his military service to be material because they address a matter not of record at the time of the prior final denial.  Specifically, in this regard, the Board notes that this evidence addresses the possibility of an etiological connection between the Veteran's current ocular histoplasmosis with macular lesions in both eyes and his exposure to certain infection-causing organisms in service.  Further, as its credibility is presumed, the record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim for service connection for ocular histoplasmosis with macular lesions of both eyes.  The claim to reopen the issue of entitlement to service connection for ocular histoplasmosis with macular lesions, OU, is granted.  

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that his current bilateral eye condition was incurred during service as a result of his exposure to fowl droppings while stationed in South Carolina and Germany.  According to the Veteran, soon after this initial exposure, he began experiencing respiratory problems which, he asserts, were the initial manifestations of his current bilateral eye disorder.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for ocular histoplasmosis with macular lesions in both eyes.  

A review of the service treatment records shows that there were no complaints of, treatment for, or diagnosis of any injury, disease, or other event relating to the Veteran's bilateral eye condition.  At the October 1958 pre-induction examination, the clinical evaluation of his eyes and ocular motility was shown to be normal and he denied having a history of any eye trouble.  On examination, it was noted that he had a visual acuity of 20/20 bilaterally.  The Veteran was first admitted to the U.S. Army Hospital in December 1958 with complaints of headaches, sore throat, chills and a fever.  Upon physical examination, he was diagnosed with "tonsillitis, acute, organism undetermined."  Clinical records dated in April 1959 reflect that the Veteran was admitted to the U.S. Army Hospital again with complaints of tonsillitis of three days' duration.  After he responded satisfactorily to treatment, the Veteran was discharged with a diagnosis of "[t]onsillitis, acute, organism undetermined."  

In mid-May 1959, the Veteran was admitted to the U.S. Army Hospital in Bamberg, Germany with complaints of a sore throat for approximately three days.  It was indicated that he had recently arrived in Europe.  At the time of admission, it was recorded for clinical purposes that he had been hospitalized one month earlier for tonsillitis.  Findings revealed a slightly elevated temperature and enlarged and injected tonsils with exudates present on the right tonsil.  He was discharged to duty several days later, and the final assessment was acute tonsillitis, organism unknown.  

In December 1959, the Veteran was referred to the U.S. Army Hospital in Nurnberg, Germany with complaints of coughing, wheezing and tightness in his chest.  According to the Veteran, his sore throat had persisted for three days.  Upon evaluating the Veteran, the treatment provider described the Veteran's pharynx as infected and erythematous, and diagnosed him with bronchitis, acute, organism undetermined.  

The Veteran was subsequently seen at sick call in November 1960 with complaints of a cough and pain below the sternum on inhalation of some four to five days' duration.  It was recorded for clinical purposes that the Veteran had a history of hypertrophic chronic tonsillitis, pharyngitis, laryngitis, and bronchitis.  The Veteran was seen again several days later, at which time it was noted that the tonsils were enlarged, and the impression was that of acute tonsillitis.  The remainder of the Veteran's service treatment records is clear for any signs, notations, or complaints of visual or respiratory problems, and at the Veteran's March 1962 separation examination, the clinical evaluation of his eyes, ocular motility, lungs and chest was shown to be normal, and he denied a history of any vision problems in his medical history report.  While the Veteran did report a history of a whooping cough, this was also noted at his enlistment examination.   

The Veteran's post-service treatment records includes an April 1985 letter issued by the Veteran's private physician, B.B., M.D., which includes a copy of a receipt of payment for treatment rendered in 1963.  However, it is unclear what condition the Veteran was seen and treated for.  

Private treatment records issued by Dr. T., and dated from October 1974 to August 1976, reflect that the Veteran's eyes were evaluated in March 1975, and his visual acuity was shown to be 20/20 in the right eye and 20/25 in the left eye.  In April 1975, the presence of a macular lesion was noted.  While the Veteran was seen in August 1975 with complaints of eye trouble, later that same month it was noted that that the eye had improved 100 percent.  In September 1975, a reference was made to a macular hemorrhage and an undated treatment note issued by Dr. T. indicated that the Veteran had a macular hemorrhage in his left eye.  

VA treatment records dated from October 1975 to December 1982 also reflect on-going treatment and care for the bilateral eye condition.  Progress notes dated in April 1976 show that the Veteran was followed for discaform maculopathy, and the Veteran reported to have a blind spot in his right eye during a May 1977 treatment visit.  Progress notes dated in February 1981 indicated the presence of an active lesion in the right eye, and the Veteran was subsequently admitted to the hospital wherein he underwent a fluorescein angiography, the results of which revealed active histoplasmosis lesion in the right eye.  An ophthalmic photography report was conducted in March 1981 at the Vanderbilt University Medical Center, the study of which consisted of bilateral stereo disc photographs, macular photographs and a fluorescein angiogram.  The impression derived from these diagnostic tests revealed presumed ocular histoplasmosis syndrome (active).  

In the letter dated in September 1981, Dr. F. determined that the Veteran has "ocular histoplasmosis with macular lesions OU."  According to Dr. F., the Veteran was legally blind, as his visual acuity was 20/400 in the right eye, and he could count fingers at six feet in the left eye.  In a letter dated in October 1981, Dr. L. wrote that the Veteran had been followed at his office since August 1981, and had a history of bilateral histoplasmosis.  According to Dr. L., the Veteran was last seen on September 1, 1981, at which time, he displayed a visual acuity of 20/80 in the right eye, and hand motion in the left eye.  Dr. L. also referenced the Veteran's visit with Dr. F., wherein the Veteran's vision was shown to be 20/400 in the right eye and 20/800 in the left eye.  According to Dr. L., results from the fundus examination showed "bilateral large, presumed, ocular histoplasmosis, mature discaform scars in each eye."  Based on these test results, Dr. L. determined that the Veteran had irrevocable, advanced, loss of vision of 20/400 to 20/800 in each eye and should be considered legally blind in all respects.  

During his September 1984 hearing, the Veteran continued to assert that his histoplasmosis had its onset during active duty and was caused by the pigeon droppings in and around the various military installations to which he had been assigned in South Carolina and Germany.  The Veteran also noted that, while he worked in the field, he was exposed to soil and dust that had been contaminated by fowl droppings which led to his respiratory problems and eventually resulted in ocular histoplasmosis.  The Veteran further testified that he initially experienced split vision in 1963 but upon visiting his physician, this problem was attributed to his nerve problems.  See September 1984 Hearing Transcript, pp. 1-3.  

The Veteran's more recent VA treatment records also show continuing complaints of, and treatment provided for his impaired vision.  The Veteran underwent a low vision examination in February 2010, at which time he reported difficulty with reading any printed material including print on the television screen, getting around outdoors, identifying his medication, and handling his finances.  The treatment provider noted the Veteran's diagnoses of macular degeneration other than age-related macular degeneration (ARMD), macular scars secondary to presumed ocular histoplasmosis syndrome, and cataracts in both eyes.  Results from the physical evaluation demonstrated the uncorrected visual acuity at distance to be "20/<400" in the right eye, and "20/<400" in the left eye.  Based on the examination results, the optometrist recommended that the Veteran follow-up with a low vision therapist, which the Veteran did in March 2010.  During this therapy session, the rehabilitation specialist discussed ways in which the Veteran could utilize his remaining vision to conduct certain day to day tasks, and various methods and tools which could assist him in performing these tasks.  

As previously discussed above, in a November 2010 letter, Dr. K.B. recounted the Veteran's military history, noting that he became ill after cleaning a building with bird droppings, his subsequent treatment for lung problems at the military hospital, and his ensuing vision problems following these incidents.  According to Dr. K.B., the Veteran's illness during his military service was consistent with histoplasmosis, and his current loss of vision is due to his histoplasmosis.  Dr. K.B. further determined that it is reasonable to relate the Veteran's vision problems to his service, as histoplasmosis can attack the lungs early thereby resulting in breathing problems, "and then years later be found in the eye."  

In an August 2011 letter, the Veteran's ophthalmologist, Dr. L., reviewed and discussed the Veteran's military and medical history.  Dr. L. noted that the Veteran became ill after being assigned to clean barracks infested with fowl droppings, and was hospitalized for several days with symptoms of a respiratory and pulmonary infection.  Dr. L. also noted that the Veteran was hospitalized for various respiratory ailments a number of times during his period of service, and that the Veteran began experiencing some blurred vision prior to his final discharge from the military.  Dr. L. acknowledged that it appears "strange" that a disease initially contracted in 1959 with almost classical symptoms of histoplasmosis would cause visual difficulties later on in life.  However, according to Dr. L., this is the way in which histoplasmosis acts, and "[i]t is unknown why some people's eyes or specifically the macula or good central vision is affected by histoplasmosis and others aren't."  According to Dr. L:

It is...well known that histoplasmosis is certainly carried by bird droppings and dusty conditions.  Since [the Veteran] had the pulmonary symptoms commensurate with histoplasmosis, this lays down the groundwork for a future exposure to the histoplasmosis organism and its pathology.  It is well known that the antigen antibody effect of histoplasmosis has severe sequelae later in life when re-exposed to the histoplasmosis organism in certain people.  This is precisely what has happened to [the Veteran].  I have seen numerous cases in my office in which patients in their 30's to 50's have histoplasmosis maculopathy after a recent re-exposure to the histoplasmosis organisms such as antique shopping, caving or spelunking, or cleaning out barns or chicken houses, etc.  Of course this does not happen to everyone but it is not that uncommon an event.  

Upon evaluating the Veteran's eyes, Dr. L. observed that the Veteran demonstrated visual acuity of 20/400 in the left eye, and had "only counting fingers vision in the right eye."  Dr. L. further observed that the Veteran has large bilateral macular scars with peripapillary atrophy which is very indicative of histoplasmosis maculopathy and accounts for his loss of central vision.  Based on his discussion with, as well as his physical evaluation of the Veteran, Dr. L. concluded with certainty that the Veteran's "initial exposure...to the bird droppings and histoplasmosis organisms set the stage for later recurrence of this antigen antibody reaction that later in life predisposed [the Veteran] to have severe bilateral maculopathy."  According to Dr. L., there is no question that the Veteran's current injury is secondary to the initial service related injury or disease.   

During his June 2012 videoconference hearing, the Veteran reiterated his previous contentions and testified that he developed respiratory problems after being exposed to bird droppings while fulfilling his military duties in service.  The Veteran further stated that these respiratory problems were the initial manifestation of the subsequent development of his bilateral ocular histoplasmosis with macular lesions.  According to the Veteran, he began experiencing problems with his vision in service, and these problems have continued to increase and worsen since this time.  See June 2012 Hearing Transcript, p. 8.  

The Veteran has also submitted medical articles from the Internet which provide information as to the cause behind histoplasmosis, various factors which can increase a person's risk of contracting this disease, and how the disease manifests itself.  

Given the nature of the Veteran's condition, and its observable symptoms, the Board finds that the Veteran is competent to report that he developed problems with his eyes in service, and has suffered vision problems in his eyes since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to service connection for ocular histoplasmosis with macular lesions of both eyes.  The Board acknowledges that the service treatment records are clear for any signs or notations of a vision problems.  However, these records reflect that the Veteran was treated for various respiratory ailments throughout his years of service.  Indeed, one of the medical articles submitted by the Veteran indicates that histoplasmosis primarily affects a person's lungs, and symptoms, if they occur, usually begin within three to seventeen days after exposure, and can appear as a mild, flu-like respiratory illness with a combination of symptoms, including malaise, fever, chest pain, dry or nonproductive cough, headache, and shortness of breath.  See www.cdc.gove/niosh/97146eng.html.  As such, even though the Veteran was not diagnosed with histoplasmosis until many years after service, it is reasonable that the respiratory symptoms he displayed in service were early signs of this disorder.  

Based on a review of the evidence of record, the Board finds there to be no competent medical evidence ruling out the existence of a potential relationship between the Veteran's ocular histoplasmosis with macular lesions in both eyes with his in-service exposure to certain infection inducing organisms during his period of service.  Indeed, in the November 2010 opinion, Dr. K.B. determined that the Veteran's symptoms in service were consistent with histoplasmosis, and further explained that histoplasmosis is a disease that attacks the lungs early on, and can later on be found in the eye.  Furthermore, in the August 2011 opinion, Dr. L. provided a detailed medical explanation as to how histoplasmosis can be contracted and remain dormant in a person's system for a period of time, only to be re-activated and manifest as histoplasmosis maculopathy if re-exposure to this organism occurs later on in life.  Dr. L. explained how the Veteran's histoplasmosis originated in service, and led to an "antigen antibody reaction" which put him at a greater risk of developing his current bilateral vision disorder later on in life.  While the Veteran has not discussed being re-exposed to this organism post-service, the record reflects that he worked in a factory after service.  As such, it is feasible that the Veteran may have had exposure to the histoplasmosis organism again after service-thereby triggering his current bilateral eye disorder.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Given that the medical opinions in this case are favorable to the claim, the Board concludes that a remand is not necessary to obtain another medical opinion to decide the claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the positive November 2010 and August 2011 opinions, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether exposure to fowl droppings in service is a contributing cause to the Veteran's later development of ocular histoplasmosis with macular lesions in both eyes.  Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for ocular histoplasmosis with macular lesions, OU.  38 U.S.C.A. § 5107(b).  


ORDER

New and material evidence having been received sufficient to reopen the previously denied claim for service connection for ocular histoplasmosis with macular lesions of both eyes, this portion of the Veteran's appeal is granted.  

Entitlement to service connection for ocular histoplasmosis with macular lesions of both eyes is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


